Citation Nr: 0012552	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-06 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, to 
include schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from May 1982 through March 
1983.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which advised the veteran 
that his claim had not been reopened because no new and 
material evidence had been submitted.


REMAND

A preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's claim.  By a Board decision dated in July 1998, the 
Board determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  Thereafter, in a VA Form 21-4138 (Statement 
in Support of Claim) dated September 1998, the veteran 
requested the RO to reopen his claim on the grounds that he 
had been misdiagnosed by military physicians during his 
period of active service and indicated that he believes he is 
now entitled to a medical opinion regarding this issue and/or 
a new examination to clarify the relationship between his in 
service diagnosis and his current diagnosis.  

The record discloses that the veteran, in a VA Form 9 (Appeal 
to Board of Veterans' Appeals) and in a VA Form 21-4138 
(Statement in Support of Claim) both received in March 1999, 
requested a hearing before the Board at the Pittsburgh, 
Pennsylvania RO.  The veteran has not withdrawn this request 
for a hearing and it does not appear from the record that a 
hearing was ever scheduled.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity, to the extent 
possible, as requested in his Substantive 
Appeal dated in March 1999.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


